Citation Nr: 0313140	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel





INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, which granted entitlement to service 
connection for residuals of prostate cancer and assigned a 
100 percent evaluation effective February 22, 1999 with a 
reduced evaluation of 0 percent (noncompensable) effective 
July 1, 1999 due to no evidence having been submitted 
confirming ongoing disabilities related to prostate cancer or 
to his December 8, 1998 surgery.


FINDING OF FACT

The veteran was unable to report for his May 1999 VA 
examination; in November 2002, he reported for his re-
scheduled examination, and the current medical evidence shows 
that he has continuing residual disability with a rising 
prostatic specific antigen (PSA).


CONCLUSION OF LAW

Restoration of a 100 percent rating for the veteran's 
service-connected residuals of prostate cancer is warranted.  
38 U.S.C.A. §§ 1155, 1110; 38 C.F.R. § 4.11b, Diagnostic Code 
7528 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The reports from Mount Sinai Medical Center show that the 
veteran had several elevated PSA readings beginning in 
February 1998 with PSA readings of 4.0 and 3.9, which were 
suspicious for prostate cancer.  A needle biopsy done in 
October 1998 confirmed adenocarcinoma in all six prostate 
quadrants.  A radical prostatectomy was preformed at Mount 
Sinai Medical Center in December 1999.  The pathology report 
indicated that the veteran's prostate and its attached 
seminal vesicles were removed.

Post surgical reports from Mount Sinai dated December 1998 
and March 1999 indicate that the veteran was doing well.  PSA 
testing showed values less than 0.1.

Records indicate that the veteran failed to report for the VA 
examination scheduled to determine the current nature of his 
post-prostate cancer surgery.

Laboratory results from Quest Diagnostics dated January 2002 
showed a PSA of 0.3 and a May 2002 report shows a PSA of 0.4.

A March 2002 statement from the veteran's private physician, 
R.W.D., MD., indicates that the veteran underwent a radical 
prostatectomy in December 1998 for prostate cancer.  As a 
result of the surgery he developed erectile dysfunction, 
which has required Viagra for treatment.  The physician noted 
that currently the veteran has had a recurrence of prostate 
cancer as evidenced by a rising PSA.  

At his June 2002 Travel Board hearing, the veteran testified 
that he could not make the VA examination that was scheduled 
but wanted the VA to use the records from the hospital and 
from a doctor in lieu of the VA examination.  The veteran 
indicated that the examination was scheduled to be performed 
in New Jersey and the veteran had moved to Florida.  The 
veteran testified that the VA indicated that they did not 
receive anything from his private doctor.  He indicated that 
for the first three years after the surgery the PSA readings 
were .1 or less, then in 2002 his readings were elevated.

At his November 2002 VA examination, it was noted that the 
veteran had an elevated PSA from 0.1 for a number of years 
and now 0.5 and was seeing an oncologist for a consultation 
in a few weeks.  The veteran reported that since his surgery 
he has had urinary incontinence, which had somewhat, improved 
and now he had just occasional small amounts of leakage or 
dribbling if he could not get to the bathroom too quickly.  
He did have to get up at night but mainly because he was 
having loose diarrhea stools with his anal stricture, which 
occurred after surgery, which was dilated once.  He has had a 
couple of episodes of what the examiner called pouchitis with 
bloody stools secondary to his J-pouch from his ileal-anal 
pull through and he got treated with Levaquin which usually 
reduced and got rid of the bloody stools.  It was noted that 
the veteran has had no urine infection since surgery and has 
had no erections since surgery.

The examination showed a well developed, well nourished, 
minimally obese white male.  The examination of the abdomen 
revealed the scars from the previous surgery.  There were no 
other abnormalities.  The genitalia were examined with no 
significant abnormalities.  The diagnoses were carcinoma of 
the prostate treated with radical prostatectomy; mild to 
minimal urinary incontinence post-radical prostatectomy; 
erectile dysfunction with lack of erection since radical 
prostatectomy; long history of ulcerative colitis treated 
with total colectomy and ileal-anal pull through with J-
pouch; recurrent pouchitis requiring antibiotic therapy; anal 
stricture post total colectomy with need for dilation times 
one.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes private outpatient treatment 
records from R.W.D., M.D., dated August 1998 to March 1999; 
laboratory reports from Quest Diagnostics dated January 2002 
and May 2002; letter from R.W.D., M.D., dated March 2002; 
transcript of Travel Board hearing dated June 2002; VA 
examination dated November 2002.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In addition, the 
case was sent for development in order to schedule an 
examination to determine the severity of the veteran's 
residuals of prostate cancer.  After the examination was 
conducted, the veteran was informed that the Board had 
obtained a copy of the VA examination and that the veteran 
could submit additional evidence or argument in response to 
the new evidence, or inform the Board to go ahead with the 
appeal.

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected residuals of prostate cancer is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Malignant neoplasms of the genito-urinary system are to be 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  The Note following this Code provides 
the following:

Following the cessation of surgical, X- ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local reoccurrence or metastasis, rate on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.

The provisions of 38 C.F.R. § 3.105(e) indicate:

(e) Reduction in evaluation -- compensation.  Where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

Analysis

The veteran testified at his Travel Board hearing that he was 
notified of his scheduled hearing but could not attend due to 
his move to Florida.  The veteran attempted to reschedule and 
offered to submit additional evidence concerning his 
disability to the RO.  The veteran testified that he was told 
by the RO that no medical information was received.  In the 
instant case, Diagnostic Code 7528 provides for a 100 percent 
evaluation for prostate cancer which is to continue until the 
veteran has undergone a VA examination at the expiration of 
six months after treatment has ended.  Thus a 100 percent 
rating should have been assigned for the veteran's prostate 
cancer as of the date manifestations of this condition were 
first discovered, i.e., February 22, 1999.  The veteran 
underwent a radical prostatectomy in December 1999.  Although 
it appears that the veteran had reduced PSA levels after the 
surgery, i.e. 0.1, he had elevated readings in 2002 in which 
his private physician indicated was a recurrence of his 
prostate cancer.  In addition, the veteran's November 2002 VA 
examination noted his elevated PSA and the veteran had a 
scheduled appointment with his oncologist.  Thus, if the 100 
percent evaluation had been properly assigned, it could not 
have been reduced based on that examination.  The provisions 
of Diagnostic Code 7528 provide that the 100 percent rating 
is to continue until the veteran is provided a VA examination 
following the cessation of therapeutic procedures.  
Therefore, it is concluded that a 100 percent rating for the 
veteran's residuals of prostate cancer must be continued from 
February 22, 1999.  Any reasonable doubt has been resolved in 
the veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Restoration of a 100 percent rating for the service-connected 
residuals of prostate cancer is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

